Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00615-CV

                 Gabriel RODRIGUEZ Sr., Gabriel Rodriguez Jr., and Paul Celestine,
                                         Appellants

                                                  v.

  HILLCORP ENERGY COMPANY, Virginia Rodriguez, Imelda Garza Saenz, Maria Lilia
  Henkel, Israel Guerra, Mario Corona, Blanca Corona Garza, Homero Corona, Rosie Ownsby,
   Delia Rodriguez, Rudy Rodriguez, Estate of Filiberto Garza, and Josie (Fields) Rodriguez,
                                          Appellees

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-22-282
                             Honorable Baldemar Garza, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 23, 2022

DISMISSED FOR WANT OF PROSECUTION

           From the limited record before us, it appears the clerk’s record was due on September 29,

2022. See TEX. R. APP. P. 35.1(b). After no clerk’s record was timely filed, on October 25, 2022,

we ordered Appellants to file written proof by November 3, 2022, that either (1) the clerk’s fee

has been paid or arrangements have been made to pay the clerk’s fee, or (2) Appellants are entitled

to a free clerk’s record. We warned Appellants that if they failed to respond as ordered, this appeal

would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).
                                                                                   04-22-00615-CV


       On October 31, 2022, Appellees filed a motion to affirm the trial court’s order. On

November 3, 2022, Appellant Gabriel G. Rodriguez Sr. filed an amended brief and a motion for

leave to file the amended brief.

       To date, Appellants have not filed written proof regarding the clerk’s record as ordered.

We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

       We STRIKE Appellant’s Amended Brief; all pending motions for relief are DENIED.

                                                 PER CURIAM




                                               -2-